DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed December 3, 2021. Claims 1-4 have been amended and claims 5-10 have been added. Claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant states, “Such management screen includes, for example, a compilation period setting section for the administrator to set a time period (over which exchange information is to be compiled) and a list display section for displaying statistical information according to the set time period. Applicant respectfully submits that such features are not ones which can be performed in the human mind or using pen and paper.” (Page 9 of Applicant’s response) The Examiner points out that a human user can make a decision regarding how to set a time period in his/her mind. The use of a display may be seen as a generic computer-related operation as well as insignificant extra-solution activity (as explained in the rejection).
Applicant submits that the claims do not monopolize any judicial exception (page 9 of Applicant’s response). Preemption is not a standalone test for patent eligibility.  Preemption concerns have been addressed by the Examiner through the application of See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.”  The absence of complete preemption does not guarantee the claim is eligible.  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
Regarding the rejections under 35 U.S.C. § 103, Applicant argues the amended claims (pages 10-13 of Applicant’s response). The rejections have been revised to address the amendments and the rejections incorporate additional references, as seen below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-3, 5-10), Process (claim 4)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite accumulating exchange information on an exchange state of the battery devices at each battery station, generating statistical information on a utilization state of each battery station by compiling the exchange information over a prescribed time period, and details thereof. The apparatus claims further recite receiving battery devices returned by users and lending out recharged battery devices in exchange for returned battery devices. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). A human user can receive information, analyze the information, and make a decision based on the analysis, thereby exemplifying mental processes. A human may also receive battery devices and lend out recharged battery devices, including as part of a business transaction, thereby exemplifying the organization of human activity. The dependent claims present additional details of the abstract ideas, including by generating recommendations related to battery station management (i.e., mental process, organizing human activity). The evaluation of statistical information (recited throughout the claims) further implies the incorporation of mathematical concepts.
2A – Prong 2: Integrated into a Practical Application?
No – The claims include a plurality of battery exchange devices each provided in a battery station, a server device, a management terminal, a network, and a management screen. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s 
The battery station and battery devices are simply a field of use for monitoring utilization. The claims present a general link to technology; the focus of the invention is on the underlying analysis related to battery station and battery device utilization.
The claims also generally receive, store, and/or output (e.g., generate) data, which are examples of insignificant extra-solution activity. It is further noted that displaying information associated with different icons and displaying the icons in different colors (e.g., as seen in claims 7 and 8) are examples of generally displaying information.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Widrick et al. (“Optimal Policies for the Management of an Electric Vehicle Battery Swap .
[Claim 1]	Widrick discloses a battery station management system for managing battery stations (p. 59: abstract), the battery station management system comprising:
	a plurality of battery exchange devices each provided in one of the battery stations to receive and recharge battery devices returned by users, and lend out recharged battery devices in exchange for returned battery devices (p. 59: abstract; p. 75: 4.2.3. Number of Batteries Insights; p. 75: 4.2.4. Charging Capacity Insights);
	to accumulate exchange information on an exchange state of battery
devices at each of the battery stations (p. 62: 2. Problem Statement through p. 74: 4.1.4. Seasonal Variations – Scenarios regarding demand (and other relevant data) for the battery devices at each evaluated swap scenario are evaluated), and
	to generate statistical information on a utilization state of each of the battery stations by compiling the exchange information over a time period (p. 62: 2. Problem Statement through p. 74: 4.1.4. Seasonal Variations – Scenarios regarding demand (and other relevant data) at each evaluated swap station are evaluated over given time periods/horizons; p. 75: 4.2.4. Charging Capacity Insights – Recommendations regarding how many plug-ins should be installed may be made (including whether or not it is worth having more plug-ins available) and statistical analyses are performed);
	to determine whether a capacity of each of the battery stations is lacking or excessive for existing demand for a battery exchange service based on the statistical 
	to generate recommendation information according to a result of a determination of the capacity (p. 61: 1. Introduction – “The action for each policy is calculated by taking the difference between the current state of full batteries and the target level. If the swap station has more fully charged batteries than the desired level, it will discharge down to the target. If the swap station has less fully charged batteries than the desired level, it will charge up to the target”; p. 62: 2. Problem Statement through p. 74: 4.1.4. Seasonal Variations – Scenarios regarding demand (and other relevant data) at each evaluated swap station are evaluated over given time periods/horizons; p. 75: 4.2.4. Charging Capacity Insights – Recommendations regarding how many plug-ins should be installed may be made (including whether or not it is worth having more plug-ins available) and statistical analyses are performed).
	While Widrick discloses that simulations may be evaluated using software on a processor laptop (Widrick: p. 76: last full paragraph of the second column), Widrick does 
	Additionally, Widrick does not explicitly disclose:

	that the time period for exchange information is set by the administrator for each of the battery stations;
	wherein the server device is configured:
	to generate a management screen for the battery stations including the statistical information and the recommendation information, and
	wherein the management terminal is configured to display the management screen generated by the server device, the management screen including a compilation period setting section for the administrator to set the time period, the management screen further including a list display section including the statistical information according to the time period set by the administrator in the compilation period setting section and content of a recommendation based on the recommendation information.
	Again, Nakano discloses a server device, computer, processor, memory, graphical user interface, and communication circuit that gather and display information related to battery units, multiple swap stations, temperature, charge count, charge rate, charge level, etc. (Nakano: ¶¶ 94-96, 101-102, 109, 112-113, 120, 144, 151). The information is used to evaluate battery-related needs and present charging and swap information on a vehicle carrying battery units to be charged and/or swapped (Nakano: ¶¶ 94-96, 170, 179, 228, 233, 237). The various processes may be implemented using hardware and software (Nakano: ¶ 240). Nakano gathers and evaluates the type of data that would have been useful for Widrick’s simulations and analysis. Additionally, Widrick discloses that simulations may be evaluated using software on a processor laptop 
	to include a management terminal connected to the server device via a network and operated by an administrator;
	such that the time period for exchange information is set by the administrator for each of the battery stations;
	wherein the server device is configured:
	to generate a management screen for the battery stations including the statistical information and the recommendation information, and
	wherein the management terminal is configured to display the management screen generated by the server device, the management screen including a compilation period setting section for the administrator to set the time period, the management screen further including a list display section including the statistical information according to the time period set by the administrator in the compilation period setting section and content of a recommendation based on the recommendation information
in order to more efficiently and effectively gather the necessary information to make informed and timely recommendations to users in need of battery charging and/or swapping services (as suggested in ¶ 98 of Nakano). Providing the recited devices to facilitate the analysis disclosed in Widrick would have allow a human user to more readily interact with Widrick’s disclosed hardware and software to more conveniently define which information to evaluate and under what parameters (such as allowing an administrator to set the time period for analysis) while more efficiently conveying results of the analysis (including recommendations) to a human user (such as an administrator 
[Claim 2]	Widrick discloses using software on a processor laptop (Widrick: p. 76: last full paragraph of the second column) to generate the recommendation information regarding at least one of a creation of a battery station or an addition of a battery exchange device in one of the battery stations according to the statistical information (p. 75: 4.2.3. Number of Batteries Insights – A number of batteries are recommended; p. 75: 4.2.4. Charging Capacity Insights – Recommendations regarding how many plug-ins should be installed may be made (including whether or not it is worth having more plug-ins available) and statistical analyses are performed; pp. 75-77: 4.3. Validation of Benchmark Policies; p. 77: 4.4. Summary of Policy Insights – Policy insights are summarized for an EV battery swap station manager).
	While Widrick discloses that simulations may be evaluated using software on a processor laptop (Widrick: p. 76: last full paragraph of the second column), Widrick does not explicitly disclose that the step of generating recommendation information (as recited in the claim) is performed by the server device. Nakano discloses a server device, computer, processor, memory, graphical user interface, and communication circuit that gather and display information related to battery units, multiple swap stations, temperature, charge count, charge rate, charge level, etc. (Nakano: ¶¶ 94-96, 101-102, 112-113, 120, 144, 151). The information is used to evaluate battery-related 
[Claim 3]	Widrick discloses using software on a processor laptop (Widrick: p. 76: last full paragraph of the second column) to generate the recommendation information regarding at least one of a closure of a battery station or an elimination of one of the battery exchange devices in one of the battery stations according to the statistical information (p. 75: 4.2.3. Number of Batteries Insights – A number of batteries are recommended; p. 75: 4.2.4. Charging Capacity Insights – Recommendations regarding how many plug-ins should be installed may be made (including whether or not it is worth having more plug-ins available – deciding that additional plug-ins are not needed is deemed to be a recommendation made regarding elimination of a battery exchange device in terms of an evaluated scenario) and statistical analyses are performed; pp. 75-77: 4.3. Validation of Benchmark Policies; p. 77: 4.4. Summary of Policy Insights – Policy insights are summarized for an EV battery swap station manager).

[Claim 5]	Widrick discloses wherein the statistical information includes information on a number of the battery exchange devices provided in each of the battery stations, usage totals for each of the battery stations during a plurality of different time periods, and the content of the recommendation for each of the battery stations (p. 61: 
	Widrick does not explicitly disclose that the time period set by the administrator is one of the plurality of different time periods. The time period set by the administrator was addressed in the rejection of the independent claim above and this rejection (including the obviousness rationale for a time period being set by an administrator) is incorporated into the rejection of the dependent claim.
[Claim 6]	Widrick does not explicitly disclose wherein the statistical information is displayed for each of the battery stations to indicate one of an error, an alert, or a normal notification. However, Mobin discloses the use of color coding an energy state of a battery (e.g., red for empty, yellow for near empty, and green for full) (Mobin: ¶ 40). Mobin’s color coding scheme could be analogously applied to indication of an error, an alert, or a normal notification, respectively, as a red, yellow, or green indicator. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Widrick wherein the 
[Claim 7]	Widrick does not explicitly disclose wherein the management screen includes an error icon, with the error icon displaying a number of the battery stations for which the error is currently indicated,
	the management screen includes an alert icon, with the alert icon displaying a number of the battery stations for which the alert is currently indicated, and
	the management screen includes a normal notification icon, with the normal notification icon displaying a number of the battery stations for which the normal notification is currently indicated.
However, Mobin discloses the use of color coding to convey an energy state of a battery (e.g., red for empty, yellow for near empty, and green for full) (Mobin: ¶ 40). Mobin’s color coding scheme could be analogously applied to indication of an error, an alert, or a normal notification, respectively, as a red, yellow, or green indicator. The batteries may be presented as icons, e.g., visually represented by a battery number (Mobin: fig. 8: ¶ 40-41). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Widrick:
	wherein the management screen includes an error icon, with the error icon displaying a number of the battery stations for which the error is currently indicated,
	the management screen includes an alert icon, with the alert icon displaying a number of the battery stations for which the alert is currently indicated, and

in order to more readily distinguish varying statuses, including statuses related to statistical data that range from requiring more immediate to less immediate attention. It is noted that Mobin does not explicitly display a number of battery stations for each respective status (e.g., error, alert, normal notification). These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).
[Claim 8]	Widrick does not explicitly disclose wherein the error icon, the alert icon, and the normal notification icon are displayed in different colors. However, Mobin e.g., red for empty, yellow for near empty, and green for full) (Mobin: ¶ 40). Mobin’s color coding scheme could be analogously applied to indication of an error, an alert, or a normal notification, respectively, as a red, yellow, or green indicator. The batteries may be presented as icons, e.g., visually represented by a battery number (Mobin: fig. 8: ¶ 40-41). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Widrick wherein the error icon, the alert icon, and the normal notification icon are displayed in different colors in order to more readily distinguish varying statuses, including statuses related to statistical data that range from requiring more immediate to less immediate attention.
[Claim 9]	Widrick discloses wherein the statistical information is generated based on a number of the users over the time period (p. 62: 2. Problem Statement through p. 74: 4.1.4. Seasonal Variations – Scenarios regarding demand (and other relevant data) at each evaluated swap station are evaluated over given time periods/horizons. Demand for electric vehicle battery swaps would be related to a number of users of vehicles that require an electric vehicle battery swap; p. 75: 4.2.4. Charging Capacity Insights – Recommendations regarding how many plug-ins should be installed may be made (including whether or not it is worth having more plug-ins available) and statistical analyses are performed), and
	the recommendation information is generated by comparing the statistical information with a threshold value (p. 61: 1. Introduction – “The action for each policy is calculated by taking the difference between the current state of full batteries and the target level. If the swap station has more fully charged batteries than the desired level, it 
	Widrick does not explicitly disclose that the time period is set by the administrator. The time period set by the administrator was addressed in the rejection of the independent claim above and this rejection (including the obviousness rationale for a time period being set by an administrator) is incorporated into the rejection of the dependent claim.
[Claim 10]	Widrick discloses wherein the statistical information is generated based on a time interval between exchanges over the time period (p. 62: 2. Problem Statement through p. 74: 4.1.4. Seasonal Variations – Scenarios regarding demand (and other relevant data) at each evaluated swap station are evaluated over given time periods/horizons; p. 75: 4.2.4. Charging Capacity Insights – Recommendations regarding how many plug-ins should be installed may be made (including whether or not it is worth having more plug-ins available) and statistical analyses are performed), and
	the recommendation information is generated by comparing the statistical information with a threshold value (p. 61: 1. Introduction – “The action for each policy is calculated by taking the difference between the current state of full batteries and the target level. If the swap station has more fully charged batteries than the desired level, it 
	Widrick does not explicitly disclose that the time period is set by the administrator. The time period set by the administrator was addressed in the rejection of the independent claim above and this rejection (including the obviousness rationale for a time period being set by an administrator) is incorporated into the rejection of the dependent claim.
[Claim 4]	Claim 4 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683